DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9, 12-13, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soutome et al. (US 2011/0121834).
With respect to claim 1, Soutome discloses a magnetic resonance imaging (MRI) radio frequency (RF) coil array configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode on a cylindrical former, the MRI RF coil array comprising (see RF antenna array in Figure 17A): two or more rows of RF coil elements, wherein each row of the two or more rows of coil elements comprises at least three RF coil elements of that row that 
With respect to claims 4, 12 and 20, Soutome discloses the cylindrical axis is the cylindrical axis of the cylindrical former (see Figure 17A), and wherein the cylindrical former is associated with one or more of a head anatomy, a knee anatomy, a leg anatomy, or a wrist anatomy (see paragraph 0139 disclosing the structure for imaging the head or knee).
With respect to claims 5 and 13, Soutome discloses each RF coil element of the first row has a partial overlap with two neighboring RF coil elements of the three or more RF coil elements of the first row, and wherein each RF coil element of the second row has a partial overlap with two neighboring RF coil elements of the three or more RF coil elements of the second row (see Figure 17A showing coil overlap in each ring 28). 
With respect to claims 7 and 15, Soutome discloses the at least three RF coil elements of the first row is N RF coil elements, wherein the at least three RF coil elements of the second row 
With respect to claim 9, Soutome discloses a magnetic resonance imaging (MRI) system, comprising: a MRI radio frequency (RF) coil array configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode on a cylindrical former, the MRI RF coil array comprising: two or more rows of RF coil elements, wherein each row of the two or more rows of coil elements comprises at least three RF coil elements of that row that circumferentially enclose a cylindrical axis (see two rows of coil arrays #28); and a ring comprising an associated portion of each RF coil element of the at least three RF coil elements of a first row of the two or more rows and of each RF coil element of the at least three RF coil elements of a second of the two or more rows, row electrically connected together (as seen in Figures 17A- 17B disclosing a ring of elements in array #28 connected through elements #13 in-between elements in each ring and an additional ring of elements #13’ between rings #28), wherein the associated portion of each RF coil element of the first row and of each RF coil element of the second row comprises an associated capacitor of that RF coil element (see capacitors in each element in each array #28 of Figure 17A), and wherein the associated capacitor of that RF coil element is configured to reduce coupling among the at least three RF coil elements of the first row and the at least three RF coil elements of the second row (Abstract). 
With respect to claim 17, Soutome discloses a magnetic resonance imaging (MRI) radio frequency (RF) coil array configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode on a cylindrical former, the MRI RF coil array comprising (as seen in Figures 17A- 17B): a first row comprising three or more RF coil elements of the first row, wherein the three or more RF coil elements of the first row circumferentially enclose a cylindrical axis; and
.
Allowable Subject Matter
Claims 2-3, 6, 8, 10-11, 14, 16, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with multiple rows of antenna components that uses capacitors or diodes as connections between said components in each row.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866